Barnard, P. J.:
This case falls within the case of McAlpin v. Powell (70 N. Y., 126). A landlord was bound to keep in repair fire-escapes. It was used by a child as a balcony, and it was held that the child had *447no right to go upon the platform of the fire-escape, and that he was there for no legitimate purpose, and that no action would lie for his injury by reason of the insecurity of the platform. This case is much stronger. The defendant is a house painter, and was employed to paint a house. He had hung his scaffolding from the gutters in the ordinary way and had painted the house one coat. While waiting for the paint to dry before he could put on a second coat of paint, he left the scaffolding hanging some two or three feet below the window of the room occupied by the plaintiff. Her daughter and another girl were warned against the hazard of getting on the scaffold, but later in the day the plaintiff’s daughter got out through the window and let herself down in some way upon the scaffold and accidently fell from it to the ground and was injured. The fall was occasioned by no insecurity or defect in the scaffold itself. Certainly the child had no right to go upon the scaffold, and was therefor no legitimate purpose in the case presented. If the platform of a fire-escape presented no invitation recognized by law for children to use, certainly a ladder hung horizontally under a window of a house by painters furnished none, even to very young children. It was nó greater indication that it was designed for general use “ than the roof of a stoop or piazza which projects under the window of a dwelling-house,” as stated by the Court of Appeals in McAlpin v. Powell.
The judgment should be affirmed, with costs.
Pratt, J., concurred.
Judgment affirmed, with costs.